  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 1 of 17




Laurence J. (“Laird”) Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT,
 et al.,                                               Case No. 1:16-cv-00083-BLW

         Plaintiffs,                                   DECLARATION OF ERIK
                                                       MOLVAR
         v.

 DAVID BERNHARDT, Acting
 Secretary of Interior; JOSEPH R.
 BALASH,* Assistant Secretary of
 Interior; BUREAU OF LAND
 MANAGEMENT; and U.S. FOREST
 SERVICE,

         Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)


I, Erik Molvar, declare as follows:

       1.       The following facts are personally known to me, and if called as a witness

I would and could truthfully testify to these facts.




DECLARATION OF ERIK MOLVAR - 1
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 2 of 17




       2.      I am the Executive Director of Western Watersheds Project, a nonprofit

conservation group working to protect and restore watersheds and wildlife throughout the

West. I have served in this position since October of 2016. In this capacity, I manage

staff, set strategic conservation priorities, work to advance improvements in public lands

conservation and stewardship, and engage directly in conservation advocacy on behalf of

western public lands.

       3.      I am also member of Prairie Hills Audubon Society and WildEarth

Guardians.

       4.      I hold a Master’s degree in Wildlife Management from the University of

Alaska Fairbanks. I have authored scientific research articles that have been published in

peer-reviewed scientific journals including Journal of Mammalogy, Alces, Oecologia

(Berlin), Journal of Conservation Planning, and Canadian Field-Naturalist.

       5.      I am the author or editor of 17 books that are guides to western public

lands, including Wild Wyoming (which covers wilderness and potential wilderness

throughout the state) and Wyoming’s Red Desert: A Photographic Journey. These books

are based on my statewide travels to public lands, during the course of which I

documented the values of the most natural remaining public lands through mapping and

photography. My photography of Wyoming public lands appears in these and other

books. In the process of writing these books, I have explored and photographed western

public lands extensively, especially in Wyoming, Utah, Nevada, and Montana.

       6.      Before beginning my present work with Western Watersheds Project, I

served as Sagebrush Sea Campaign Director for WildEarth Guardians from 2013 to 2016,

and as Executive Director and Wildlife Biologist for Biodiversity Conservation Alliance




DECLARATION OF ERIK MOLVAR - 2
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 3 of 17




(BCA) from 2004 to 2103; I was a staff member of BCA responsible for wilderness field

inventories and oil and gas watchdogging starting in September 2000.

       7.      I have advocated for sage grouse conservation since 2001. The

Biodiversity Conservation Alliance was a signatory to the petition to list the greater sage-

grouse as “endangered” under the ESA, and I also advocated for stronger sage-grouse

protections in the context of land-use plans (including the Jack Morrow Hills Coordinated

Activity Plan, the Rawlins Resource Management Plan, and the Thunder Basin National

Grassland Land and Resource Management Plan), and oil and gas leasing and

development projects and proposals (including the Jonah Infill project, the Seminoe Road

coalbed methane project, the Desolation Flats natural gas project, the Continental-Divide

– Creston Project, and the Atlantic Rim coalbed methane project).

       8.      I have also conducted comprehensive reviews of sage-grouse science to

inform publications and advocacy for improved sage-grouse conservation. I am author of

the Western Heritage Alternative, a comprehensive, science-based land-use plan

alternative drafted for the Rawlins Resource Management Plan revision, and the Bighorn

Basin Community Alternative, a similar science-based citizens’ alternative that would

have increased sage-grouse protections for the Cody and Worland BLM Field Offices,

both of which were BCA documents. I also am author of the following science-based

WildEarth Guardians reports: The Shrinking Geography of Sage Grouse Conservation

(2015); Sage Grouse Conservation Efforts and Population Trends (2015); and Nevada

Sagebrush Landscape Bill: An Analysis of Sage Grouse Conservation Potential (2014). I

continue to monitor advances in sage-grouse science and incorporate these findings into

sage-grouse advocacy on behalf of Western Watersheds Project.




DECLARATION OF ERIK MOLVAR - 3
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 4 of 17




       9.      During my tenure with Biodiversity Conservation Alliance, I personally

visited and field inventoried over half a million acres of wilderness-quality lands in

Wyoming, including the following units in the Red Desert, which will be affected by the

2019 Sage Grouse Plan Amendments: Kinney Rim South, Adobe Town, Kinney Rim

North, Oregon Buttes, Oregon Buttes Badlands, The Big Empty, The Pinnacles

(including Parnell Creek), and Wild Cow Creek.

       10.     While working for Western Watersheds Project and WildEarth Guardians,

I have advocated for the protection of wildlife migration corridors that would confer

habitat conservation benefits for sage-grouse. These include the Path of the Pronghorn

migration corridor, the second-longest land-mammal migration running from summer

ranges in Grand Teton National Park to winter ranges neighboring Seedskadee National

Wildlife Refuge, and the Red Desert-to-Hoback mule deer migration corridor, currently

recognized as the longest land-mammal migration in the lower 48 states.

       11.     I am personally invested in western public lands not only because of my

professional efforts to protect them over the past decade and a half, but also for aesthetic,

recreational, scientific, and spiritual reasons. They harbor unique, high-value habitats for

mule deer, sage-grouse, and other wildlife, and irreplaceable paleontological and cultural

resources.

       12.     I have extensively explored these areas for personal recreation over the

past two decades. I regularly camp, hike, boat, backpack, hunt, fish, photograph, observe

birds and wildlife, study habitat conditions, conduct field inspections, and seek spiritual

renewal through my work and recreation involving public lands. I intend to continue this

work into the future for as long as I am able and regularly return to areas that I know to




DECLARATION OF ERIK MOLVAR - 4
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 5 of 17




be beautiful and ecologically valuable because of the explorations that formed the basis

for my hiking guides.

       13.     In particular, I intend to continue to visit the Sagebrush Sea in Wyoming

and other states, in hopes of observing greater sage-grouse, pygmy rabbits, mule deer,

and other sagebrush species.

       14.     For example, I return to the Red Desert (encompassed by the Wyoming

2019 Plan Amendment) almost every year, often multiple times, for recreational reasons

with my family to engage in camping, hiking, photography, wildlife viewing, wild horse

viewing, hunting, and spiritual renewal. Specific places I tend to visit between State

Highway 28 and Interstate Highway 80 are the Honeycomb Buttes (hiking and

photography), Oregon Buttes (hiking), White Mountain Petroglyph site (cultural resource

appreciation), Boars Tusk and associated dunes (geology appreciation and photography),

The Pinnacles (hiking), Parnell Creek and Joe Hay Rim (hunting, camping, hiking, nature

photography), and East Sand Dunes Wilderness Study Area (hiking, photography). I put

in for antelope and elk tags almost every year in this area, and plan to return there to hunt

each year I am awarded a tag. Lands south of Interstate 80 in the Red Desert that I visit

regularly for the purposes of hiking, camping, wild horse viewing, wildlife viewing,

photography, and nature enjoyment include the Adobe Town Wilderness Study Area and

surrounding lands, the Power Rim, the Kinney Rim, and Flattop Mountain, all west of

State Highway 789, as well as the Wild Cow Creek watershed, east of State Highway 789

and south of Interstate 80. The Red Desert is one of the most spectacular and relatively

undisturbed pieces of public land left in the United States. It is inspiring in its biological

diversity and its scenic beauty. It would cause me immeasurable grief to see these places




DECLARATION OF ERIK MOLVAR - 5
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 6 of 17




fragmented or degraded. I intend to return to the Red Desert next in June 2019 to visit

Adobe Town and the Jack Morrow Hills area.

       15.     I have visited the Bighorn Basin of north-central Wyoming at least once a

year in years past for the purposes of camping, hiking, photography, nature appreciation,

and enjoyment of historic and cultural resources, and intend to return here to recreate in

the future. I last visited in August 2018 when I visited the Legend Rock petroglyph site

with my children. I next have concrete plans to visit the Bighorn Basin in the first week

of July 2019, in conjunction with a scheduled revision of my book Hiking Wyoming’s

Cloud Peak Wilderness, which includes hikes on BLM lands within the Bighorn Basin.

       16.     I visit lands falling within the Buffalo RMP on an annual basis for the

purposes of pronghorn hunting, wildlife viewing and photography, and camping. I last

visited in October 2018, when I enjoyed a successful hunt for pronghorn on private split-

estate ranch lands underlain by federal minerals where mineral development is managed

under the Buffalo RMP. I have also made numerous visits to the Thunder Basin National

Grassland, also managed under the sage-grouse RMP, since summer of 1999, for the

purpose of camping, hiking, wildlife photography, and appreciation of the grassland

region. I next intend to visit this area on a scheduled trip to the Thunder Basin in the third

week of July, 2019.

       17.     I also make an annual tour of the Colorado Plateau and Great Basin in

March of each year—in Nevada and southern Oregon—to view sage-grouse, enjoy the

spectacular beauty of our western public lands, engage in photography, enjoy historic and

cultural sites, and engage in spiritual renewal. My travels have included the Monitor

Valley (camping and wildlife photography) and Big Smoky Valley (visiting ghost towns




DECLARATION OF ERIK MOLVAR - 6
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 7 of 17




and landscape photography), both south of Austin, Nevada; the Lake Valley and Spring

Valley north of Pioche, Nevada (appreciation of natural scenery); the Thousand Springs

Valley southeast of Jackpot, Nevada (elk viewing); the headwaters of Salmon Falls Creek

(O’Neil Basin) east of Jarbidge, Nevada (photography); the Trout Creek Range of south-

central Oregon immediately northeast of Denio, NV (photography); and the uplands east

of Adel, Oregon to the north of State Highway 140 (camping, wildlife photography); and

the Kings Valley north of Nevada State Highway 140 and west of Orovada, NV

(photography). These areas are all encompassed by the 2019 Sage Grouse Plan

Amendments in Nevada in Oregon. I intend to return to this region in March 2020 and

March 2021.

       18.     I also visit sage-grouse habitats and photograph sage-grouse during my

many trips to visit public lands in Wyoming and my yearly trips to the Colorado Plateau

and Great Basin. I visit an area south of the Ferris Mountains in BLM-Wyoming’s

Rawlins Field Office in the Red Desert one or more times each Spring to view and

photograph sage grouse. I intend to return on Saturday, April 20, 2019, to view sage

grouse. I have on several occasions camped in the vicinity of the Alton sage grouse lek

during the course of revisions of my book Hiking Zion and Bryce Canyon National

Parks, due to the free dispersed camping opportunities here and the opportunity to view

sage grouse; due to late snows I changed plans and did not visit this lek in March 2018. I

have also viewed and photographed sage grouse at a lek in the Monitor Valley (southeast

of Austin, NV), and at a lek in the Ruby Valley south of Wells, NV to the west of U.S.

Highway 93 and south of State Highway 229. My visit to these two leks was precluded in




DECLARATION OF ERIK MOLVAR - 7
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 8 of 17




March 2019 by inclement weather (the access roads turn to impassable mud when wet),

but I plan to return in March 2020 and March 2021, weather permitting.

       19.     During my yearly sage-grouse viewing trips in March, I have also visited

parcels in BLM-Nevada’s Battle Mountain District, which provide important sage-grouse

habitat. I frequently travel to Nevada, including to Monitor Valley, where BLM has

recently auctioned off oil and gas lease parcels. I have viewed and photographed sage-

grouse on a lek (sage-grouse mating ground) in Monitor Valley that is adjacent to one of

the lease parcels in years past, and plan to return there in 2019 and other future dates in

hopes of viewing this iconic species. Based on my knowledge of sage-grouse science, oil

and gas development in this area could cause lek abandonment and I fear that once the

lease parcels in this area are developed under the weaker provisions of the 2019 Plan

Amendments, I will no longer be able to view and enjoy sage-grouse there. This causes

me great concern and anxiety.

       20.     On several occasions, I have visited the area where the Normally

Pressured Lance (NPL) oil and gas development is proposed in western Wyoming, often

as a side trip on drives to Jackson, Wyoming when the opportunity to get out of the car

and experience a quiet and natural landscape is a welcome respite from driving. I most

recently visited these lands in October 2018, viewing and photographing undeveloped

landscapes as well as pronghorns and wild horses. My next planned visit to this area will

be in May 2019. During these visits, I have engaged in wildlife viewing— particularly

pronghorn and golden eagles, looked for sage grouse, and enjoyed the unspoiled scenic

vistas and undisturbed sage-grouse habitats in these areas. Major portions of the NPL

project area are in sage-grouse Priority Habitat Management Areas and/or winter




DECLARATION OF ERIK MOLVAR - 8
  Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 9 of 17




concentration that serve the entire sage-grouse population in the Upper Green River

Valley. The ‘Path of the Pronghorn’ migration corridor, for which I have advocated

strong conservation protections, also passes through this project area.

       21.     The 2015 Greater Sage-Grouse Plans placed insufficient protective

restrictions on oil and gas development to maintain the habitat capability for either sage-

grouse breeding, nesting, and wintering, or pronghorn migration, and the protections

were only further weakened under the recent 2019 Plan Amendments. I am concerned

that the imminent approval of drilling permits for the NPL project under the 2019 Plan

Amendments will result in significant decreases in (or extirpations of) sage-grouse

populations, and loss of the pronghorn migration corridor. Along with the

industrialization of a currently-undeveloped landscape, this will impair my use and

enjoyment of these lands on planned future visits.

       22.     I have also visited public lands within the Converse County oil and gas

development area, particularly numerous visits to the Thunder Basin National Grassland,

also managed under the sage-grouse RMP, since summer of 1999, for the purpose of

camping, hiking, wildlife photography, and appreciation of the grassland region. I next

intend to visit this area on a scheduled trip to the Thunder Basin in the third week of July,

2019. This upcoming Converse County project is anticipated to result in drilling 5,000

new oil and gas wells over 10 years on 1.5 million acres, and the development of

associated roads and infrastructure. It will affect thousands of acres of sage-grouse

habitat in the Thunder Basin National Grasslands and further fragment high-value sage-

grouse habitats that are already showing the impacts of human development through

flagging sage-grouse populations. The Final EIS for this project was expected to be




DECLARATION OF ERIK MOLVAR - 9
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 10 of 17




released in October 2018 with ROD to come out in January 2019, so they are overdue.

Drilling permits for that project will now be approved under the 2019 Plan Amendments,

if those Amendments are not enjoined.

       23.     Oil and gas development not only degrades wildlife habitats through

fragmentation and displacing wildlife for miles adjacent to roads and wellsites, but also

directly negatively affects my recreational experience. The stink and dust from air

pollution destroys the wild and pristine sense of developed public lands, and the brown

cloud of ozone and other toxic pollutants (benzene ethylene, toluene, and xylene) that

waft constantly off of condensate tanks at wellsites create a brown cloud that ruins

photographs. Waterway pollution—which I myself have seen and documented—poisons

aquative life. I was diagnosed with asthma in my 51st year of life, and it is entirely likely

that ozone pollution from oil and gas production in areas where I recreate are a primary

cause of or major contributing factor to this health condition. Oil and gas development

industrialized landscapes that otherwise would have a wild and natural appearance,

destroying the opportunity for nature photography in developed areas.

       24.     The majority of the BLM public lands in Wyoming, Nevada, Oregon, and

other states that visit are also grazed. The 2019 Plan Amendments have eliminated

quantifiable, enforceable habitat standards necessary to protect sage-grouse and

sagebrush ecosystems from the effects of excessive livestock grazing. Livestock grazing

reduces or damages ecosystem elements (like mid-stature cool season bunchgrass cover,

wet meadows, and native vegetation) that sage-grouse need to survive. Excessive

livestock grazing also impacts my personal recreational experience on public lands by

depleting populations of native herbivores, making them scarce and more difficult to




DECLARATION OF ERIK MOLVAR - 10
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 11 of 17




view and photograph. In addition. I have had to abandon planned camp locations on

multiple occasions due to high concentrations of cattle. The 2019 Plan Amendments will

only amplify these deleterious effects of livestock grazing.

       25.     Because of my personal and professional interests in continuing to visit

and protect public lands across the West, I am deeply concerned about BLM’s 2019

Greater Sage-Grouse Plan Amendments. Fewer meaningful protections for greater sage-

grouse will accelerate the decline of the species and intact sagebrush habitats across the

West. Additional road building, pipelines, powerlines and lax range-management

practices will make it harder to find active leks with healthy grouse populations,

depriving me of my ability to engage in bird-watching and wildlife photography in the

future. Implementation of the 2019 Plan Amendments will also cause irreparable harm to

my recreational and aesthetic enjoyment of the areas described above. My enjoyment of

public lands is predicated on their wild and pristine qualities, their ability to support

abundant wildlife, their natural appearance and soundscapes, their beautiful scenery, and

their ability to provide solitude and distance from human intrusions. Each of these

attributes would be destroyed by the intrusions of more roads, more oil and gas rigs, more

grazing, and other human impacts.

       26.     A ruling enjoining those Amendments from taking effect will help ensure

that BLM fully and fairly discloses the impacts of its sage-grouse management activities

to the public, and both uses and follows the best available science in its sage-grouse

conservation efforts. A favorable ruling will also prevent irreparable harm—to greater

sage-grouse, and to my interests and those of other WWP staff and members—that will

otherwise occur if this Administration moves forward to implement the weakened sage-




DECLARATION OF ERIK MOLVAR - 11
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 12 of 17




grouse plans through new approvals of oil and gas leasing and development, grazing,

mining, roads, and other activities across the sage-grouse range.

       27.     Attached to my declaration is a compilation of photographs I have taken

on my yearly sage-grouse viewing trips and other excursions mentioned above.


I declare under penalty of perjury that the foregoing is true and correct. Executed this

19th day of April, 2019, in Laramie Wyoming.



                                                      ____________________________
                                                      Erik Molvar




DECLARATION OF ERIK MOLVAR - 12
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 13 of 17




 Above: Sage grouse hen with chicks, Powder Rim just south of Adobe Town, Wyoming, 2003.

 Below: Sage grouse lekking in northeastern Red Desert, 2016.




DECLARATION OF ERIK MOLVAR - 13
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 14 of 17




 Above: Camping near Alton sage-grouse lek, Utah, March 2016.

 Below: Sage-grouse lekking in the Monitor Valley, Nevada, 2015.




DECLARATION OF ERIK MOLVAR - 14
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 15 of 17




 Above: sage-grouse lekking in the Ruby Valley, Nevada, 2018.

 Below: Pronghorn in the Normally Pressured Lance project area, Wyoming, 2018.




DECLARATION OF ERIK MOLVAR - 15
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 16 of 17




 Above: Trout Creek Range, Oregon, 2015.

 Below: Habitat destruction in the Jonah Field, western Wyoming, 2017.




DECLARATION OF ERIK MOLVAR - 16
 Case 1:16-cv-00083-BLW Document 124-14 Filed 04/19/19 Page 17 of 17




 Above: Cattle degrading sage grouse brood-rearing habitats, Atlantic Rim, Red Desert WY 2017.

 Below: Habitat destruction, Lost Creek In Situ Uranium Mine, Red Desert, 2012.




DECLARATION OF ERIK MOLVAR - 17
